On July 30, 1999, this court found respondent in contempt for failure to comply with this court’s August 12,1998 order of disbarment, to wit, failure to file an affidavit of compliance and surrender his certificate of admission on or before September 11,1998, and failure to pay board costs on or before November 10, 1998. It has come to the attention of this court that respondent surrendered his certificate of admission on July 8, 1994, in Cleveland Bar Association and Cuyahoga Bar Association v. Nwabueze Okocha, Supreme Court case No. 93-2102. Upon consideration thereof,
IT IS ORDERED by this court, sua sponte, effective September 9, 1999, that this court’s order of *1480July 30, 1999, in Supreme Court case No. 97-2648, be modified to the extent that respondent be, and hereby is, found in contempt for failure to pay board costs on or before November 10, 1998.